The facts in this case as stipulated between claimant and the State are as follows: Thomas P. Smith, a resident of Cook County, died October 16, 1914, leaving a will which was admitted to probate in the Probate Court of Cook County, and Letters Testamentary were issued to Fred W. Smith as Executor. In 1901, decedent executed a certain trust deed, in and by which lie conveyed certain property to a trustee. On April 12, 1915, the inheritance tax appraiser, previously appointed by the County Judge of Cook County, found the value of the decedent’s estate subject to inheritance tax to be $506,969.82, including in his estimate the value of certain estates created by the trust instrument executed by decedent in 1901. The County Judge of Cook County duly entered an order approving the appraiser’s report. On April 14, 1915, claimant paid to the County Treasurer of Cook County, $8,872.43, which was the amount of the tax, $9,339.40, reduced bjr 5%, because of payment within six months of the death of decedent. On June 5, 1915, an appeal was taken from the order of the County Judge to the County Court, and on April 27, 1917, the County Court entered an order reversing in part the finding of the County Judge, and fixing the inheritance tax at $4,336.13, on the theory that certain of the trust estate created by the aforesaid trust instrument was not assessable under the inheritance tax law. This claim was filed in this Court on April 30, 1917, and appear-^ anee entered by the Attorney General. There can be no question as to the correctness of the claim. Claimant has done all things required of him to be done to secure a refund, and is entitled to the difference between $8,872.43, and $4,119.32, which is the aforesaid sum of $4,336.13, reduced by 5%. Claimant is accordingly awarded the difference between these two items, the sum of four thousand seven hundred fifty-three and 11/100 ($4,753.11) dollars.